Citation Nr: 0930641	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-28 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected 
seizure disorder, currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to 
September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that confirmed and continued a previously assigned 10 
percent rating for the service-connected seizure disorder.  

In June 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  

The claim was remanded back to the RO via the Appeals 
Management Center (AMC) in October 2008 for additional 
development of the record.  


FINDING OF FACT

The Veteran has a confirmed diagnosis of epilepsy with a 
history of seizures; and the evidence of record indicates 
that the Veteran has had one or two minor seizures during the 
appeal period, but he has not had at least one major seizure 
during the entire appeal period or at least two minor 
seizures during a six month period.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the 
service-connected seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Codes 8910, 8911 (2008).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated October 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, a subsequent duty-to-assist letter 
was sent to the Veteran after the initial adjudication, in 
October 2008 that, in particular, provided notice of how 
disability ratings are assigned and included the specific 
rating criteria pertaining to epilepsy.  The October 2008 
notice letter was followed by a March 2009 Supplemental 
Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

In essence, the Veteran asserts that in addition to the 10 
percent rating currently assigned for the service-connected 
epilepsy, he should also be compensated by VA for the Navy's 
alleged error in wrongly prescribing Dilantin for his 
seizures during service.  According to the records in the 
claims file, the Veteran continued to take Dilantin for 
seizure control from the time he left service in 1984 until a 
private neurologist switched his medication to Depakote in 
2003.  Significantly, the Veteran's private neurologist 
opined in May 2003 that the Veteran actually had juvenile 
myoclonic epilepsy, which was described as an epilepsy 
syndrome that started in the late teens and was associated 
with myoclonic seizures (large body twitches) and generalized 
tonic-clonic seizures which can often times be immediately 
preceded by a series of myoclonic seizures.  According to the 
private neurologist, patients with this type of juvenile 
myoclonic epilepsy tended to respond better to Depakote than 
to Dilantin.  As the record reflects, the Veteran has 
remained tonic-clonic seizure free since he started Depakote 
in May 2003.  

Records from the Veteran's private neurologist, VA 
examinations of October 2005 and January 2009, and 
correspondence and hearing testimony from the Veteran appear 
to indicate that the Veteran has not had a major tonic-clonic 
seizure since May 2003, at which time his medication was 
changed from Dilantin to Depakote.  According to the Veteran 
and his private neurologist, the Veteran also experiences 
myoclonic whole-body twitches, which appear to be consistent 
with the criteria associated with minor seizures under 
38 C.F.R. § 4.124a, Diagnostic Code 8911.  The record is 
inconsistent as to how many, if any, of these minor type 
seizures the Veteran has experienced since he filed his claim 
for increase in July 2005, although it appears that at most, 
the Veteran had one minor seizure in 2004 and one minor 
seizure in 2007.  

At the October 2005 VA examination, the Veteran reported that 
his last seizure occurred "last year sometime."  That would 
indicate that the Veteran had a seizure at some point in 
2004.  However, in November 2006 correspondence to the RO, 
the Veteran reported that his last seizure was in 2003.  
Further in his July 2007 VA Form 9, the Veteran reported that 
the shakes that he experienced while on Dilantin were not 
present while on the Depakote, and he has felt much better 
since the medication switch.  Additionally, private treatment 
records from the Veteran's neurologist reveal that the 
Veteran had not had a major seizure since 2003 since he began 
taking Depakote.  Undated follow-up records initially noted 
occasional myoclonic jerks, but it was felt that they would 
decrease with a decrease in the medication dose, which had 
been mistakenly increased to 1000 mg. from 500 mg.  Another 
record noted that the Veteran's condition had improved, such 
that his myoclonic jerks had completely disappeared.

At VA examination in January 2009, the Veteran reported that 
he had not had a seizure in a little more than two years 
prior to the date of the examination.  The VA examiner opined 
that such a seizure was most likely a minor seizure because 
the Veteran could not tell whether it was a major seizure or 
not.)  

In sum, the Veteran himself has reported, on at least two 
occasions, that his last major seizure occurred in 2003; and, 
despite various accounts of a possible seizure occurring 
sometime in 2004 and/or at some point in 2007.  In any event, 
it appears that any such seizure(s) occurring since 2003 were 
considered minor.  The evidence does not support a finding of 
a major seizure since May 2003, over two years prior to the 
Veteran's claim for an increased rating.  Likewise, the 
evidence does not support a finding of more than one minor 
seizure at some point in 2004 and/or one minor seizure at 
some point in 2007.  

The Veteran's service-connected seizure disorder is assigned 
a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
8910.  

Under Diagnostic Code 8910, for grand mal epilepsy, and 
Diagnostic Code 8911, for petit mal epilepsy, both the 
frequency and type of seizure a veteran experiences are 
considered in determining the appropriate rating.  A major 
seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  

Under the general formula for major and minor epileptic 
seizures, a 10 percent rating is assigned when there is a 
confirmed diagnosis of epilepsy with a history of seizures.  
The next higher, 20 percent, rating is assigned when there 
has been at least one major seizure in the last two years or 
at least two minor seizures in the last six months.  To 
satisfy the criteria for the assignment of a 40 percent 
rating, there must be at least one major seizure in the last 
six months or two in the last year; or there must be an 
average of at least five to eight minor seizures weekly.  38 
C.F.R. § 4.124a, Diagnostic Codes 8910.  In the presence of 
major and minor seizures, the predominating type is rated and 
that there is no distinction between diurnal and nocturnal 
major seizures.  

Further, under 38 C.F.R. § 4.121, regarding the 
identification of epilepsy, to warrant a rating the seizures 
must be witnessed or verified at some time by a physician, 
and regarding the frequency of epileptiform attacks, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  It is also provided that the frequency of seizures 
should be ascertained under the ordinary conditions of life 
while not hospitalized.

Based on the foregoing medical evidence, statements, and 
hearing testimony, the evidence does not show that the 
Veteran's seizure disorder is manifested by symptomatology 
that more nearly approximates the criteria for the next 
higher rating, that is, 20 percent, under Diagnostic Code 
8910 or Diagnostic Code 8911.  There is no evidence to show 
that he averages one major seizure every two years or two 
minor seizures in a six month period.  

As the criteria for a 20 percent rating under Diagnostic Code 
8910 or Diagnostic Code 8911 have not been demonstrated, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Comparing the level of severity and symptomatology of the 
service-connected seizure disorder with the rating criteria, 
the Veteran's disability picture is contemplated by the 
Rating Schedule and the assigned rating is adequate.  There 
is no evidence indicating a referral for an extraschedular 
rating under 38 C.F.R. § 3.321(b) is warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran's frustrations are acknowledged, and 
appreciated; however, the governing regulations do not 
provide for the assignment of increased ratings based on the 
scenario described by the Veteran.  To some extent, the 
Veteran appears to be raising an argument couched in equity.  
In essence he feels cheated out of many seizure-free years 
because the Navy prescribed Dilantin for his seizures instead 
of Depakote.  While sympathetic to the appellant, the Board 
is nonetheless bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). The Board has decided this case based on its 
application of this law to the pertinent facts. See Owings v. 
Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 
Vet. App. 171 (1992) [noting that the Court must interpret 
the law as it exists, and cannot extend benefits out of 
sympathy for a particular claimant].


ORDER

An increased rating for the service-connected seizure 
disorder is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


